Citation Nr: 1140374	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  03-08 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1964 to August 1966, and is a Vietnam War Veteran.  Commendations and awards include a Vietnam Service Medal and a Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2005 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in St. Petersburg, Florida.  A transcript of the hearing is in the claims file.

In October 2005, September 2007, November 2009, and September 2010 the Board remanded the matter for further evidentiary and procedural development.  No further action to ensure compliance with any of the Board's previous remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's posttraumatic stress disorder is related, at least in part, to his fear of hositile military activity during his service in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  

In this case the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Facts

The Veteran seeks service connection for PTSD, which he relates to his warzone experiences in Vietnam.  During his 2005 Board hearing he testified that he served in Vietnam from September 1965 to August 1966, with C Battery, 6th Battalion, 71st Artillery, 97th Artillery Group ADA, 15th Artillery Regiment.  He relates that while in Vietnam he provided listening post and perimeter security at various artillery sites.  He reports that listening post duty consisted of literally hiding out in a bush, listening for signs of enemy incursion.  He reports that on one particular occasion his listening post duty station was breached by enemy combatants, whom he said were so close that he could have reached out and touched them if he had not been so afraid of capture.  He reports that his comrades gave fire, and that he himself held his weapon to his head under his helmet during that incident, prepared to shoot himself if detected.  He also reports that he witnessed the torture, by his comrades, of enemy combatants, and that he loaded body bags onto a C130 at an airbase in Natrang while in Vietnam.  He states "death was ever present in Vietnam."

Service personnel records (including DD-214) confirm service in Vietnam during the Vietnam war from September 1965 to August 1966; and that the Veteran was attached to Battery C, 6th Battalion, 71st Artillery Group.  Military occupational specialty was Military Policeman.  

Service treatment records (STRs) contain no record of any complaints, diagnosis, or treatment for a psychiatric disorder during service; but STRs dated in February 1966 confirm the Veteran's presence in Saigon.

VA treatment records dating from June 1998 show treatment for PTSD.  In July 1999, the Veteran received inpatient care in a VA residential PTSD program.  

In a letter dated in September 1999 a VA Agent Orange examination physician wrote that the Veteran had PTSD.  

In a letter dated in May 2003 a VA psychiatrist advised that he was treating the Veteran for PTSD; and that, in his professional opinion, the Veteran's psychiatric condition was "connected with his participation in Vietnam War."

Principles of Service Connection

Service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110.  Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (a diagnosis that conforms to DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

For a stressor to be sufficient for posttraumatic stress disorder, the stressor must meet two requirements: 

(1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or a threatened death or serious injury, or a threat to the physical integrity of self or others," and 

(2) "the person's response [must have] involved intense fear, helplessness, or horror."

Cohen, 10 Vet. App. 128, 141 (1997) (quoting DSM-IV).  

If a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3)) (2011).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

Analysis

The evidence confirms that the Veteran served in an Artillery Regiment in Vietnam during the Vietnam war as a Military Policeman; and, absent any evidence to the contrary, the Board finds the Veteran's report that he performed covert security watches in Vietnam; witnessed, first hand, the torture of enemy combatants; loaded the bodies of fallen comrates onto evacuation aircraft; and was in fear for his own life while in Vietnam, to be not only entirely consistent with the circumstances of his service, but credible.  38 C.F.R. § 3.304(f).  See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that "corroboration of every detail [of a claimed stressor] including the appellant's personal participation" is not required; rather an appellant only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure).

In addition, VA medical records dating from at least June 1998 reflect a diagnosis of, and show treatment, for PTSD, and according to a VA psychiatrist, the Veteran's PTSD is due to his wartime service in Vietnam.  The record contains no evidence to the contrary.  Accordingly, inasmuch as the Veteran has presented credible lay evidence of one particularly stressful occasion on which he personally was confronted with serious injury or death from enemy combatants, and credible lay evidence of other occasions in which he witnessed the death and serious injury of others; inasmuch as the Veteran has been diagnosed with, and treated by, a VA psychiatrist for PTSD; and inasmuch as that psychiatrist avers that the Veteran's PTSD stems from his service in Vietnam, a grant of service connection for PTSD is warranted.  38 C.F.R. § 3.304(f)(3).


ORDER

Service connection for PTSD is granted.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


